USCA4 Appeal: 21-4535      Doc: 32         Filed: 09/14/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4535


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TAMARRIUS DAQUES SHORTER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:20-cr-00224-BO-1)


        Submitted: August 16, 2022                                  Decided: September 14, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Joshua B. Howard, GAMMON, HOWARD & ZESZOTARSKI, PLLC,
        Raleigh, North Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney,
        David A. Bragdon, Assistant United States Attorney, Kristine L. Fritz, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4535       Doc: 32         Filed: 09/14/2022      Pg: 2 of 4




        PER CURIAM:

               Tamarrius Daques Shorter pled guilty to possession of a firearm and ammunition by

        a felon, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced Shorter to 84

        months of imprisonment, and he now appeals. We affirm.

               On appeal, Shorter challenges the procedural reasonableness of his sentence,

        arguing that the district court failed to adequately explain the sentence and respond to

        Shorter’s arguments in mitigation at sentencing. A criminal sentence is procedurally

        unreasonable if the district court commits a “significant procedural error,” such as

        “improperly calculating the [Sentencing] Guidelines range, selecting a sentence based on

        clearly erroneous facts, or failing to adequately explain the chosen sentence.” United

        States v. Williams, 5 F.4th 500, 505 (4th Cir.), cert. denied, 142 S. Ct. 625 (2021). “A

        district court is required to provide an individualized assessment based on the facts before

        the court, and to explain adequately the sentence imposed to allow for meaningful appellate

        review and to promote the perception of fair sentencing.” United States v. Lewis, 958 F.3d

        240, 243 (4th Cir. 2020) (internal quotation marks omitted). While a sentence within the

        Guidelines range requires less explanation than one outside that range, in reviewing a

        district court’s sentencing rationale, we “cannot rely on the mere fact that the sentence falls

        within the Guidelines range.” Id.

               Moreover, during sentencing, the “district court must address or consider all non-

        frivolous reasons presented for imposing a different sentence and explain why it has

        rejected those arguments.” United States v. Webb, 965 F.3d 262, 270 (4th Cir. 2020)

        (cleaned up). “The explanation is sufficient if it, although somewhat briefly, outlines the

                                                      2
USCA4 Appeal: 21-4535       Doc: 32          Filed: 09/14/2022      Pg: 3 of 4




        defendant’s particular history and characteristics not merely in passing or after the fact, but

        as part of its analysis of the statutory factors and in response to defense counsel’s

        arguments.” United States v. Lozano, 962 F.3d 773, 782 (4th Cir. 2020) (internal quotation

        marks omitted). When the court has fully addressed the defendant’s “central thesis” in

        mitigation, it need not “address separately each supporting data point marshalled on its

        behalf.” United States v. Nance, 957 F.3d 204, 214 (4th Cir. 2020). Ultimately, “[t]he

        adequacy of the sentencing court’s explanation depends on the complexity of each case

        and the facts and arguments presented.” United States v. Torres-Reyes, 952 F.3d 147, 151

        (4th Cir. 2020) (internal quotation marks omitted).

               Generally, we review a criminal sentence for reasonableness “under a deferential

        abuse-of-discretion standard.” Williams, 5 F.4th at 505. However, “when a party does not

        preserve an argument in the district court, we review only for plain error.” United States v.

        Lynn, 592 F.3d 572, 577 (4th Cir. 2010). Here, as Shorter did not request a sentence

        different than that imposed by the district court, our review is for plain error. See id. at 578

        (“By drawing arguments from § 3553(a) for a sentence different than the one ultimately

        imposed, an aggrieved party sufficiently alerts the district court of its responsibility to

        render an individualized explanation addressing those arguments, and thus preserves its

        claim.”).

               “To establish plain error, [Shorter] must show that an error occurred, that the error

        was plain, and that the error affected his substantial rights.” United States v. Muhammad,

        478 F.3d 247, 249 (4th Cir. 2007). Even if Shorter satisfies these requirements, “correction

        of the error remains within our discretion, which we should not exercise unless the error

                                                       3
USCA4 Appeal: 21-4535      Doc: 32         Filed: 09/14/2022     Pg: 4 of 4




        seriously affects the fairness, integrity or public reputation of judicial proceedings.” Id.

        (cleaned up). We have thoroughly reviewed the record and conclude that the district court

        did not plainly err in sentencing Shorter. See United States v. Powell, 650 F.3d 388, 395

        (4th Cir. 2011) (finding no plain error when defendant obtained within-Guidelines sentence

        that counsel requested).

               Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     4